ON MOTION FOR REHEARING
BELCHER, Judge.
Appellant re-urges error by the admission in evidence of the testimony of Manager Click of the motor hotel and also of the telephone slips on the ground that the telephone calls and the record of them as shown by said slips were not within his knowledge and were hearsay.
The witness Click testified that he was the co-owner and the manager of said motel; that in connection with the daily course of business, the switch-board telephone operator, who was under his supervision, made a record of each call at the time it was placed as a charge to the room. He further testified that room 114 was actually charged to the appellant, and the telephone slips showed that six local calls were made February 20 in the name of the appellant from room 114, one of which was to CA 8-6474 (Carroll Camera Company). The telephone slips showing said local calls were introduced in evidence and they corroborate the testimony of Manager Click.
A re-examination of the record in the light of appellant’s contention does not show error. McCormick and Ray, Secs. 1253, n. 23, and 1261.
The motion for rehearing is overruled.
Opinion approved by the Court.